Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-36, 38-50, and 56-68 have been canceled. Claims 1-19, 37, and 51-55 are pending. Claims 1-19, 37, and 51-55 have been examined. Claims 1-19, 37, 51, and 54-55 have been rejected. Claims 52-53 have been objected to.

Claim Objections
Claim 54 is objected to. There is an apparent typographical error. The claim recites “compensating for the mass of the of the physical component.” The phrase “the of” should not be there. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 are rejected under 35 USC 112(b).

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. In the specification, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “Accordingly, structural model of FIG. 10 may comprise second rigid and30 massless bar 38 extending across the plurality of actuation branches 32. Second rigid and massless bar 38 may be being connected in series with the plurality of actuation branches 32. Second rigid and massless bar 38 may be disposed between the plurality- 23 - WO 2018/116129 PCT/IB2017/058062of actuation branches 32 and aircraft ground 36,” see ¶ 00128, and this statement indicates that the invention is different from what is defined in the claim because this statement means the first rigid and massless bar has to be disposed between the second rigid and massless bar and the load mass according to Fig. 10, not as recited in the claim. To examine claim 15, the Examiner interprets it in light of the specification. Claim 16 inherits the defects of claim 15. 
In addition, to examine claim 16, the Examiner interprets it as “wherein the first rigid and massless bar is resiliently connected to the second rigid and massless bar and to the load mass” in light of the specification, see ¶ 00128.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13-19, 55 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. (Design Methodology for Trailing-Edge High-Lift Mechanism, CEAS Aeronaut J, Aug. 4, 2016) in view of MathWorks (SimMechanics 2 User’s Guide, Matlab Simulink, 2007), submitted by the Applicant in an IDS.

As per claim 1, Zaccai teaches an apparatus for modeling a system including a hinged flight control surface of an aircraft, the apparatus comprising: 
one or more processors (p. 528 left col. last paragraph & right col. ¶ 1; Zaccai teaches using SimMechanics of Matlab software to model and perform analysis of a mechanical system, comprising hinge, flap, and connectors, and wings; using software to model and perform analysis means using a computer comprising one or more processors); and 
non-transitory machine-readable memory operatively coupled to the one or more  processors, the machine-readable memory (p. 528 left col. last paragraph & right col. ¶ 1; Zaccai teaches using SimMechanics of Matlab software to model and perform analysis of a mechanical system, comprising hinge, flap, and connectors, and wings; using software to model and perform analysis means using a computer comprising one or more processors having non-transitory machine-readable memory operatively coupled to the one or more  processors) comprising: 
data representative of a structural model of the system including the hinged flight control surface, the structural model (p. 524 left col. ¶ 1, right col. ¶ 1-2; Zaccai teaches modeling dropped-hinge model comprising support structure, flap, wing) comprising: 
one or more actuation branches having a common linear actuation direction, each actuation branch comprising an actuator (p. 522 right col. ¶ 2-3, p. 523 right col. ¶ 2; Zaccai teaches determining hinge line and attachment points, and linear actuators for hinges; these attachment points, and linear actuators for hinges correspond to one or more actuation branches as recited); 
a load mass (p. 525 right col. ¶ 2; Zaccai teaches determining loads and a normal distribution for analysis; loads are load mass); and

machine-readable instructions executable by the one or more processors and configured to cause the one or more processors to: 
using the data representative of the structural model of the system and data representative of an input to the system, generate data representative of a response of the system to the input (p. 528 left col. last paragraph & right col. ¶ 1; Zaccai teaches using SimMechanics of Matlab software to model and perform analysis of a mechanical system, comprising hinge, flap, and connectors, and wings; in addition, Zaccai teaches performing simulation using the model to generate a design of the structure).
	Zaccai does not teach:
	massless connector.
	However, MathWorks teaches:
	massless connector (p. 4-29 last paragraph).
Zaccai and MathWorks are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai and MathWorks. One of ordinary skill in the art would have been motivated to make such a combination because MathWorks’ teachings would have helped simplify the modeling that use a relatively light body to connect two relatively massive bodies to avoid global 

As per claim 3, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1, Zaccai further teaches wherein the input comprises a force representative of an aerodynamic load applied to the connector (p. 523 right col. last paragraph & p. 524 right col. ¶ 2.; Zaccai teaches rigid rods and joints representing links, which represent connectors, and loads on these links; loads on links are forces on links; Zaccai further teaches performing aerodynamic analyses to compute force on flap, which translates to force on connectors, see p. 522 left col. ¶ 2), the force being oriented parallel to the linear actuation direction (p. 527 right col. last paragraph – 528 left col. ¶ 1, p. 526 Fig. 6 hooked-track drawing; Zaccai teaches force applied normal, meaning perpendicular, to the flap and connector also perpendicular to the flap, see Fig. 6 hooked-track drawing; these teachings mean the force is parallel to the linear actuation direction).
Zaccai does not teach:
massless connector.
	However, MathWorks teaches:
	massless connector (p. 4-29 last paragraph).

As per claim 6, Zaccai and MathWorks in combination teach the apparatus of claim 1, Zaccai further teaches wherein the load mass is resiliently connected to the massless connector (it has been discussed in claim 1 that the load mass is connected to the massless connector, and it is interpreted as the load mass is resiliently connected to the massless connector).

As per claim 13, Zaccai and MathWorks in combination teach the apparatus as defined in clam 1, wherein: 
the one or more actuation branches comprise a plurality of actuation branches (p. 522 right col. ¶ 2-3, p. 523 right col. ¶ 2; Zaccai teaches determining hinge line and attachment points, and linear actuators for hinges; these attachment points, and linear actuators for hinges correspond to one or more actuation branches as recited);
the connector comprises a first rigid bar extending across the plurality of actuation branches (p. 522 right col. ¶ 2; Zaccai teaches a plurality of actuators connected to a flap along a hinge line; this hinge line corresponds to a rigid bar corresponding to hinge line  in the instant application’s specification ¶ 0097 and Fig. 4); and
the plurality of actuation branches are connected to a same side of the first rigid and bar (p. 522 right col. ¶ 2; Zaccai teaches a plurality of actuators connected to a flap along a hinge line).
Zaccai does not teach:
Massless bar.
However, MathWorks teaches:
Massless bar (p. 4-29 last paragraph; MathWorks teaches massless rigid rod that can be considered as a massless bar).
Zaccai and MathWorks are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai and MathWorks to model a massless bar as recited in the claim. One of ordinary skill in the art would have been motivated to make such a combination because MathWorks’ teachings would have helped simplify the modeling that use a relatively light body to connect two relatively massive bodies to avoid global inconsistencies  that can arise if using constraint block to model a connector (MathWorks p. 4-29 last paragraph – p. 4-30 ¶ 1).

As per claim 14, Zaccai and MathWorks, the apparatus as defined in claim 13, 
Zaccai further teaches wherein the structural model comprises a second rigid bar extending across the plurality of actuation branches, the second rigid and massless bar being connected in series with the plurality of actuation branches being movable along the linear actuation direction (p. 528 Fig. 11; Zaccai teaches hinge line(s), green line(s) in Fig. 11 of the wing, for linear actuators, corresponding to the plurality of actuation branches being movable along the linear actuation direction, to be connected to; this green color hinge line corresponds to a second rigid bar extending across the plurality of actuation branches as recited; this teaching is in accordance with the instant application’s specification ¶ 00127-00128).
Zaccai does not teach:
massless bar.
MathWorks teaches:
massless bar (p. 4-29 last paragraph; MathWorks teaches massless connector that comprises a rigid rod corresponding to a massless bar).
Zaccai and MathWorks are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai and MathWorks to model a massless bar as recited in the claim. One of ordinary skill in the art would have been motivated to make such a combination because MathWorks’ teachings would have helped simplify the modeling that use a relatively light body to connect two relatively massive bodies to avoid global inconsistencies  that can arise if using constraint block to model a connector (MathWorks p. 4-29 last paragraph – p. 4-30 ¶ 1).

As per claim 15, Zaccai and MathWorks in combination teaches the apparatus as defined in claim 14, Zaccai further teaches wherein the second rigid and massless bar is disposed between the first rigid and massless bar and the load mass (p. 528 Fig. 11; Zaccai teaches hinge line(s), green line(s) in Fig. 11 of the wing, for linear actuators, corresponding to the plurality of actuation branches being movable along the linear actuation direction, to be connected to; this green color hinge line corresponds to a second rigid bar extending across the plurality of actuation branches as recited; this teaching is in accordance with the instant application’s specification ¶ 00127-00128; these teachings mean the first rigid and massless bar is disposed between the second rigid and massless bar and the load mass according to Fig. 10 according to the specification and Fig. 10 as indicated in the 112(b) rejection above). 

As per claim 16, Zaccai and MathWorks in combination teaches the apparatus as defined in claim 15, Zaccai further teaches wherein the second rigid and massless bar is resiliently connected to the first rigid and massless bar and to the load mass (as discussed in claim 15, the first rigid and massless bar is disposed between the second rigid and massless bar and the load mass, so it is interpreted as the connection is resilient connection).

As per claim 17, Zaccai and MathWorks in combination teaches the apparatus as defined in claim 14, Zaccai further teaches wherein the second rigid and massless bar is disposed between the plurality of actuation branches and a grounding structure (p. 521 Abstract; Zaccai teaches actuators attached to a wing structure, which is a grounding structure).

As per claim 18, the apparatus as defined in claim 17, wherein the second rigid and massless bar is resiliently connected to the grounding structure (as discussed in claim 17, the second rigid and massless bar is disposed between the plurality of actuation branches 

As per claim 19, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons. 

As per claim 55, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks as applied to claim 1 above, and further in view of Cochoy et al. (Concepts for Position and Load Control for Hybrid Actuation in Primary Flight Controls, Aerospace Science and Technology 11, 2007), submitted by the Applicant in an IDS.

As per claim 2, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1.
Zaccai and MathWorks do not teach:
wherein the input varies as a function of time.
	However, Cochoy teaches:
wherein the input varies as a function of time (p. 197 right col. last two paragraph – p. 198 left col. ¶ 1, Fig. 3-5; these paragraphs and figures teach and illustrate position inputs of actuator as functions of time).
Zaccai, MathWorks, and Cochoy are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Cochoy. One of ordinary skill in the art would have been motivated .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks as applied to claim 3 above, and further in view of Qi et al. (Investigation in Hybrid Actuation for Duplex Actuators Operating in Active/No-Load Modes, 2009), submitted by the Applicant in an IDS.

As per claim 4, Zaccai and MathWorks in combination teach the apparatus as defined in claim 3, and massless connector but do not teach wherein a magnitude of the force is dependent upon a position of the massless connector along the linear actuation direction.
However, Qi teaches:
a magnitude of the force is dependent upon a position of the connector along the linear actuation direction (p. 995 right col. ¶ 3; Qi teaches forces Fh and Fe demanded based on extension Xh, Xe of actuator, corresponding to position of connector along the linear actuation direction).
Zaccai, MathWorks, and Qi are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Qi. One of ordinary skill in the art would have been motivated to make such a combination because Qi’s teachings would have helped analyze an actuation system for high dynamics, low failure transient, reduced wear and power consumption (Qi Abstract).

As per claim 5, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1, but does not teach wherein the input comprises an actuation distance of the actuator.
However, Qi teaches:
wherein the input comprises an actuation distance of the actuator (p. 995 right col. ¶ 3; Qi teaches forces Fh and Fe demanded based on extension Xh, Xe of actuator, corresponding to an actuation distance of actuator).
Zaccai, MathWorks, and Qi are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Qi. One of ordinary skill in the art would have been motivated to make such a combination because Qi’s teachings would have helped analyze an actuation system for high dynamics, low failure transient, reduced wear and power consumption (Qi Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks as applied to claim 1 above, and further in view of Haskew et al. (Optimal Design of Electromechanical Actuators for Active Loads, IEEE/ASME Transactions on Mechatronics, Vol. 3, No. 2, June 1998).

As per claim 7, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1, but do not teach wherein the structural model comprises a load damper disposed between the massless connector and the load mass.
However, Haskew teaches:
the structural model comprises a load damper disposed between the massless connector and the load mass (p. 130 Fig. 1, right col. col. 2; Haskew teaches modeling load 
Zaccai, MathWorks, and Haskew are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Haskew. One of ordinary skill in the art would have been motivated to make such a combination because Haskew’s teachings would have helped model system losses with load damping losses since they do not contribute to load power (Haskew p. 131 left col. ¶ 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks as applied to claim 1 above, and further in view of Nam et al. (Force Control System Design for Aerodynamic Load Simulator, Proceeding of the American Control Conference, June 2000) and Cochoy et al.

As per claim 8, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1, but do not teach wherein the one or more actuation branches of the structural model each comprises a backup structure stiffness, an actuator stiffness and a flight control surface stiffness.
However, Nam teaches:
the one or more actuation branches of the structural model each comprises a backup structure stiffness (p. 3045 Fig. 4 spring element KB), an actuator stiffness (p. 3045 left col. last paragraph).
Zaccai, MathWorks, and Nam are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 
Zaccai, MathWorks, and Nam do not teach:
a flight control surface stiffness. 
However, Cochoy teaches:
a flight control surface stiffness (p. 196 Fig. 2 spring elements Ccs between the control surface and actuators, p. 197 left col. section 2.1.3 Control surface structure ¶ 1; Cochoy teaches modeling the control surface with attachment stiffness for the two actuators).
Zaccai, MathWorks, Nam, and Cochoy are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, Nam, and Cochoy. One of ordinary skill in the art would have been motivated to make such a combination because Cochoy’s teachings would have provide models for matching of actuator dynamics and simulation of the developed control laws (Cochoy Abstract).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks as applied to claim 1 above, and further in view of Nam et al.

As per claim 9, Zaccai and MathWorks in combination teach the apparatus as defined in claim 1, but do not wherein the one or more actuation branches of the structural model each comprises a branch spring.
However, Nam teaches:

Zaccai, MathWorks, and Nam are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Nam. One of ordinary skill in the art would have been motivated to make such a combination because Nam’s teachings would have helped simplify an actuator’s internal structure for performance enhancement and fault monitoring (Nam p. 3044 left col. ¶ 3).

As per claim 11, Zaccai, MathWorks, and Nam in combination teach the apparatus as defined in claim 9, Nam further teaches wherein the branch spring defines an actuator stiffness (p. 3045 left col. last paragraph).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks and Nam et al. as applied to claim 9 above, and further in view of Cochoy et al.

As per claim 10, Zaccai, MathWorks, and Nam in combination teach the apparatus as defined in claim 9, Nam further teaches wherein the branch spring defines a backup structure stiffness (p. 3045 Fig. 4 spring element KB).
Zaccai, MathWorks, and Nam do not teach: 
a flight control surface stiffness.

a flight control surface stiffness (p. 196 Fig. 2 spring elements Ccs between the control surface and actuators, p. 197 left col. section 2.1.3 Control surface structure ¶ 1; Cochoy teaches modeling the control surface with attachment stiffness for the two actuators).
Zaccai, MathWorks, Nam, and Cochoy are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, Nam, and Cochoy. One of ordinary skill in the art would have been motivated to make such a combination because Cochoy’s teachings would have provide models for matching of actuator dynamics and simulation of the developed control laws (Cochoy Abstract).

As per claim 12, Zaccai, MathWorks, and Nam in combination teach the apparatus as defined in claim 9, 
Zaccai, MathWorks, and Nam do not teach:
wherein the structural model comprises a branch damper coupled in parallel with the branch spring.
	However, Cochoy teaches:
the structural model comprises a branch damper coupled in parallel with the branch spring (p. 196 Fig. 2, 2 damper elements dcs between the control surface and actuators and damper elements dbs and drot in EMA block, p. 197 left col. paragraph right below eq. (13) and section 2.1.3 Control surface structure ¶ 1; Cochoy teaches modeling with a damper in parallel with each spring element).
Zaccai, MathWorks, Nam, and Cochoy are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of .

Claims 37, 51, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zaccai et al. in view of MathWorks and Arena et al. (Modal Stability Assessment for a Morphing Aileron Subjected to Actuation System Failures, 7th International on Mechanical and Aerospace Engineering, 2016).

As per claim 37, Zaccai and MathWorks in combination teach following method for modeling a system including a hinged flight control surface of an aircraft as discussed in claim 1, the method comprising: 
a structural model of the system including the hinged flight control surface, the structural model comprising: 
one or more actuation branches having a common linear actuation direction, each actuation branch comprising an actuator; 
a load mass; and 
a massless connector representative of a hinge line of the flight control surface, the massless connector being connected to and disposed between the one or more actuation branches and the load mass, the massless connector being movable along the common linear actuation direction so that linear movement of the massless connector is correlated to rotational movement of the hinged flight control surface; and 
	Zaccai and MathWorks do not teach:
fabricating a physical rig for testing; 
receiving a medium containing a definition of the system; and

However, Arena teaches:
fabricating a physical rig for testing (p. 437 right col. last paragraph); 
receiving a medium containing a definition of the system (p. 438  left col. par 2, p. 439 left col. ¶ 1, 3 & right col. ¶ 1; Arena teaches receiving a structure designed with a CAD tool to manufacture); and
fabricating the physical rig substantially in accordance with the structural model (p. 429 left col. ¶ 3; Arena teaches manufacturing and assembling the structure).
Zaccai, MathWorks, and Arena are analogous art because they are in the field of structural modeling and analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zaccai, MathWorks, and Arena. One of ordinary skill in the art would have been motivated to make such a combination because Arena’ teachings would have actually manufactured a structure for wind-tunnel test of an aircraft wing (Arena p. 437 right col. ¶ 2).

As per claim 51, Zaccai, MathWorks, and Arena the method as defined in claim 37, Arena further teaches comprising fabricating the physical rig using a physical component approximating the massless connector (p. 438 left col. ¶ 2; Arena teaches manufacturing hinges, actuators, and their associated connection; this teaching means a physical component approximating the massless connector, which is a hinge line, is manufactured).

As per claim 54, Zaccai, MathWorks, and Arena in combination teach the method as defined in claim 51, Zaccai further teaches comprising compensating for the mass of the of the physical component by adjusting one or more parameters of the physical rig (p. 523 right col. ¶ 2, p. 525 right col. ¶ 2; Zaccai teaches all links members, comprising hinge lines, being treated as rigid rods and weight of each of individual rods being computed based on 

Allowable Subject Matter
Claims 52-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

As per claim 52, Zaccai, MathWorks, and Arena in combination teach the method as defined in claim 51, 
But none of the cited prior arts either alone or in combination teaches wherein the physical component has a mass that is less than 10% of the load mass.

As per claim 53, Zaccai, MathWorks, and Arena in combination teach the method as defined in claim 51, 
But none of the cited prior arts either alone or in combination teaches wherein the physical component has a mass that is less than 5% of the load mass.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148